This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On April 26,1995, Loral Defense Systems and the Industrial Commission of Ohio filed a stipulation to an extension of time for filing appellant’s merit brief and supplement to merit brief. Pursuant to S.Ct.Prac.R. VI, appellant’s brief was due April 25, 1995, and under S.Ct.Prac.R. XIV(3), any stipulation must be filed within the time prescribed for filing the brief that is the subject of the stipulation. Accordingly,
IT IS ORDERED by the court, sua sponte, effective May 2, 1995, that the stipulation for extension of time to file appellant’s merit brief and supplement to merit brief be, and hereby is, stricken.
WHEREAS, appellant has not filed a merit brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence,
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective May 2, 1995.